DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on April 27, 2021, claims 23, 26-29, 31, 32, 34, 40, 41, 53, 54, 55, 56, and 58 were amended and claim 49 was cancelled.
Claims 23-48 and 50-58 are currently pending and under examination, of which claims 1, 41, and 58 are independent claims. 

Response to Amendment
The Amendment to Non-Final Office Action, filed on April 27, 2021, is fully responsive.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(d) previously set forth.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of the independent claims 1, 41, and 58 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 24-40 depend directly, or indirectly, from independent claim 23 and dependent claims 42-48 and 50-57 depend directly, or indirectly, from independent claim 41.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 1, 2021 and April 27, 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies: 
Claim 36, line 3: replace “energy” with “energy.”
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 25, 29, 34, 35, 36, 38, 39, 41, 42, 44, 55, and 57  are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman et al. (US Patent Publication No. 20070181544 A1) (“Sukhman”) in view of Legge et al. (US Patent Publication No. 2005/0051523 A1) (“Legge”).
Regarding independent claim 23, Sukhman teaches:
A ... machine, comprising: Sukhman: Paragraph [0015] (“FIG. 1 is a partially schematic, isometric view of a laser-based material processing system 100...”) [The laser-based material processing system 100 reads on “a ...machine”.]
a housing defining an interior space of the ... machine; Sukhman: Paragraph [0023] and FIG. 1 (“In the illustrated embodiment, the system 100 is contained within a housing 150 (shown in broken lines). The housing 150 can be any type of suitable enclosure for holding the various components of the system 100 described previously.”)
a material bed within the interior space of the ... machine, Sukhman: Paragraph [0015] (“The system 100 includes a positioning assembly or support assembly 110 over at least a portion of a workpiece support 102. A workpiece 104 is carried by the workpiece support 102 and positioned at a desired location relative to the positioning assembly 110 for processing.”)
a gantry positioned within the interior space over the material bed, the gantry configured to receive a first head configured to deliver an electromagnetic energy and a second head configured to deliver an ink; and Sukhman: Paragraph [0016] (“In the illustrated embodiment, the positioning assembly 110 includes a gantry having a movable arm 112 carried by two generally parallel, stationary rails or guides 114 (shown as a first rail 114 a and a second rail 114 b).”) Sukhman: Paragraph [0017] (“The laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) Sukhman: Paragraph [0021] (“The arm 112 of the positioning assembly 110 also carries the dispensing unit 140... In other embodiments, the dispensing unit 140 can include other types of dispensing members 142 and/or reservoirs 144 to [As shown in FIG. 1, the gantry is in the interior of the housing 150 over the workpiece support 102, which reads on “a gantry positioned within the interior space over the material bed”. The laser beam director 128 on the arm 112 of the gantry reads on “a first head configured to deliver an electromagnetic energy” and the dispensing unit 140 on the arm 112 of the gantry reads on “a second head configured to deliver an ink”.]
a controller configured to cause the first head to be incapable of delivering the electromagnetic energy when the second head is delivering ink. Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) Sukhman: Paragraph [0022] (“...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before... the dispensing unit 140 depositing the material onto the workpiece 104.”) [The system using the single processing unit to automatically control the dispensing unit and the laser assembly reads on “a controller”. The directing of the laser beam director 128 and the dispensing unit 140 sequentially or the laser beam director 128 modifying the workpiece before the dispensing unit 140 read on “cause the first head to be incapable of delivering the electromagnetic energy when the second head is delivering ink”.  The dispensing unit 140 modifying the workpiece after the laser beam director 128 is construed as the laser beam director 128 not irradiating while the dispensing unit 140 is modifying (dispensing or “delivering ink” to) the workpiece, which reads on the “the first head to be incapable of delivering the electromagnetic energy when the second head is delivering ink”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Legge describes a computer controlled laser machine tool. Legge teaches:
A computer numerically controlled machine, comprising: Legge: Paragraph [0045] and FIG. 1 (“…a workpiece 2 is larger than a work zone 3 of the machine tool…a computer numerical control (CNC) 11…control the movement and functioning of the machine tool …”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman and Legge before them, to include in the laser-based material processing system 100 of Sukhman, a computer numerically controller as taught in Legge.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC, as is well known, is enabled to control the movement and functioning of the machine tool in performing its machining functions. As an element of accomplishing that control, the CNC would maintain information of the workhead guidance system. Legge Paragraph [0045]
Regarding claim 24, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, further comprising: 
one or more emitters configured to generate the electromagnetic energy. Sukhman: Paragraph [0017] (“In still further embodiments, the laser assembly 120 can include more than [The more than one radiation source reads on “one or more emitters”.]
Regarding claim 25, this claim incorporates the rejection to claim 24. Sukhman further teaches: 
The computer numerically controlled machine of claim 24, wherein the first head includes at least one of the one or more emitters. Sukhman: Paragraph [0019] (“The laser beam director 128 includes one or more additional optical elements 130 (two are shown as optical elements 130 c and 130 d) to direct the radiation beam 124 from radiation path 126 c along a radiation path 126 d toward a desired portion of the workpiece 104.”) [The laser beam director 128 irradiating the laser beam towards the workpiece reads on “the first head includes...the one or more emitters”.]
Regarding claim 29, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the controller is further configured to adjust a position of the first head and/or the second head relative to a surface of a material disposed on the material bed. Sukhman: Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along the arm 112 in a direction generally parallel with the first axis X. Further, as discussed previously, the arm 112 itself can move along the rails 114a and 114b in a direction generally parallel to the second axis Y. In this way, the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.” which reads on “adjust a position of the first head ... relative to a surface of a material”. As shown in FIG. 1, the workpiece 104 is disposed on the workpiece support 102, which reads on “disposed on the material bed”.] 
Regarding claim 34, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the controller adjusts at least one of a horizontal position and a vertical position of the first head and/or the second head relative to the surface of the material. Sukhman: Paragraph [0012] (“The laser beam director and dispensing unit are both carried by the arm and can each move in a coordinated manner along the arm in a direction generally parallel with the first axis. The arm itself is configured to move along a second axis generally normal to the first axis.”) [As shown in FIG. 1, the movement of the arm carrying the laser beam director and the dispensing unit long the first axis reads on “horizontal position”.]
Regarding claim 35, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the controller is further configured to: operate the first head to cause a first change in the material; and Sukhman: Paragraph [0015] (“The system 100 also includes (a) a laser assembly 120 configured to direct a radiation beam toward the workpiece 104 to irradiate or otherwise affect (e.g., engrave, cut, etch, etc.) at least a portion of the workpiece 104,...”)
align, based at least on the first change, the computer numerically controlled machine such that the second head causes a second change in the material at a position that is a known distance relative to the first change. Sukhman: Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before, after, or simultaneous with the dispensing unit 140 depositing the material onto the workpiece 104. The material dispensed from the dispensing unit 140 can be deposited (a) onto the irradiated portion of the workpiece 104, (b) onto a portion of the workpiece 104 outside the irradiated portion, or (c) both.”) [The directing of the dispensing unit with respect to the radiation beam reads on “align”.  The dispensing of the material onto the irradiated portion of the workpiece (which is construed as zero distance) or onto a portion of the workpiece outside the irradiated portion (which is construed as a predetermined distance from the irradiated portion) or both reads on “at a position that is a known distance relative to the first change”.]
Regarding claim 36, this claim incorporates the rejection to claim 23. Although Sukhman describes a housing, this reference does not expressly teach, “at least a portion of the housing is configured to attenuate a transmission of electromagnetic energy”.  However, Legge teaches:
The computer numerically controlled machine of claim 23, wherein at least a portion of the housing is configured to attenuate a transmission of electromagnetic energy. Legge: Paragraph [0075] (“During development of the invention it was found that debris collecting on the image sensor housing lens 90, FIG. 9A, can impair performance of the image sensor 80. The debris is primarily residue, smoke and fumes from laser beam interaction with the workpiece. FIG. 16 is an illustration of an image sensor 170 mounted in a protective housing 171 and adapted to provide a shield gas flow 172 via nozzle 173 mounted proximate to the lens to keep the housing lens 174 clean.”) 
Sukhman and Legge before them, for the housing of Sukhman to attenuate transmission of the laser beam as taught in Legge.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC, as is well known, is enabled to control the movement and functioning of the machine tool in performing its machining functions. As an element of accomplishing that control, the CNC would maintain information of the workhead guidance system. Legge Paragraph [0045]
Regarding claim 38, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the first head is decoupled from the computer numerically controlled machine prior to coupling with the second head with the computer numerically controlled machine. Sukhman: Paragraphs [0022], [0024], [0025], and [0031] [As described in claim 23.] [After the radiation beam irradiating on the workpiece is completed reads on “the first head is decoupled” and then the dispensing unit being used for printing reads on “prior to coupling the second head”.] 
Regarding claim 39, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the first head is rendered incapable of delivering the electromagnetic energy while the second head is coupled with the ... machine. Sukhman: Paragraphs [0022], [0024], [0025], and [0031] [As described in claim 23.] [When the portion is already laser marked and then the dispensing unit is used for ink dispensing reads on “the first head is rendered incapable of delivering the electromagnetic energy”.  The system controlling the dispensing unit subsequently after the laser printing reads on “while the second head is coupled with the ... machine”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Legge teaches:
...the computer numerically controlled machine. Legge: Paragraph [0045] and FIG. 1 (“…a workpiece 2 is larger than a work zone 3 of the machine tool…a computer numerical control (CNC) 11…control the movement and functioning of the machine tool …”) 
The motivation to combine Sukhman and Legge as describe in claim 23 is incorporated herein.
Regarding independent claim 41, Sukhman teaches: 
A computer-implemented method, comprising: Sukhman: Abstract (“Laser-based material processing systems and methods for using such systems are disclosed herein.”)
operating, by a controller, a first head of a ... machine to deliver, to a material on a material bed within an interior space of the ... machine, an electromagnetic energy sufficient to cause a first change in the material, Sukhman: Paragraph [0015] and FIG. 1 (“The system 100 also includes (a) a laser assembly 120 configured to direct a radiation beam toward the workpiece 104 to irradiate or otherwise affect (e.g., engrave, cut, etch, etc.) at least a portion of the workpiece 104, and (b) a dispensing unit 140 (shown schematically in broken lines) configured to discharge a material (not shown) toward the workpiece support 102 and onto at least a portion of the workpiece 104.”) Sukhman: Paragraph [0017] (“The laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) [The system using the single processing unit to automatically control the dispensing unit and the laser assembly reads on “a controller”. The laser beam director 128 reads on “a first head ... to deliver an electromagnetic energy”. As shown in FIG. 1, the laser beam director 128 within the system 100 reads on “within an interior space of the ... machine”.]
the first head being coupled with a gantry positioned within the interior space over the material bed, Sukhman: Paragraph [0016] (“In the illustrated embodiment, the positioning assembly 110 includes a gantry having a movable arm 112 carried by two generally parallel, stationary rails or guides 114 (shown as a first rail 114 a and a second rail 114 b).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) [As shown in FIG. 1, the gantry is in the interior of the housing 150 over the workpiece support 102, which reads on “a gantry positioned within the interior space over the material bed”. The laser beam director 128 on the arm 112 of the gantry reads on “the first head being coupled with a gantry”.]
the interior space being defined by a housing of the ... machine, Sukhman: Paragraph [0023] and FIG. 1 (“In the illustrated embodiment, the system 100 is contained within a housing 150 (shown in broken lines). The housing 150 can be any type of suitable enclosure for holding the various components of the system 100 described previously.”)
the gantry further configured to receive a second head configured to deliver an ink to the material on the material bed; and Sukhman: Paragraph [0021] (“The arm 112 of the positioning assembly 110 also carries the dispensing unit 140... In other embodiments, the dispensing unit 140 can include other types of dispensing members 142 and/or reservoirs 144 to dispense other types of materials onto the workpiece 104.”) [As shown in FIG. 1, the dispensing unit 140 on the arm 112 of the gantry reads on “a second head configured to deliver an ink”.]
operating, by the controller, the second head of the ... machine to cause a second change in the material, the second head causing the second change by at least delivering the ink to the material, and the second head configured to deliver the ink while the controller renders the first head incapable of delivering the electromagnetic energy. Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) Sukhman: Paragraph [0022] (“...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before... the dispensing unit 140 depositing the material onto the workpiece 104.”) [The directing of dispensing unit after or sequentially after the laser beam director 128 to deposit the material onto the workpiece 104 reads on “operating...the second head ...to cause a second change in the material”.  The dispensing unit 140 modifying the workpiece after the laser beam director 128 is construed as the laser beam director 128 not irradiating while the dispensing unit 140 is modifying (dispensing or “delivering ink” to) the workpiece, which reads on the “the second head configured to deliver the ink while the controller renders the first head incapable of delivering the electromagnetic energy”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Legge describes a computer controlled laser machine tool. Legge teaches:
...a computer numerically controlled machine... Legge: Paragraph [0045] and FIG. 1 (“…a workpiece 2 is larger than a work zone 3 of the machine tool…a computer numerical control (CNC) 11…control the movement and functioning of the machine tool …”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman and Legge before them, to include in the laser-based material processing system 100 of Sukhman, a computer numerically controller as taught in Legge.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC, as is well known, is enabled to control the movement and functioning of the machine tool in performing its machining functions. As an element of accomplishing that control, the CNC would maintain information of the workhead guidance system. Legge Paragraph [0045]
Regarding claim 42, this claim incorporates the rejection to claim 41. Sukhman further teaches: 
The computer-implemented method of claim 41, further comprising: 
aligning the ... machine such that the second head causes the second change at a position that is a known distance relative to the first change. Sukhman: Paragraph [0022] Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before, after, or simultaneous with the dispensing unit 140 depositing the material onto the workpiece 104. The material dispensed from the dispensing unit 140 can be deposited (a) onto the irradiated portion of the workpiece 104, (b) onto a portion of the workpiece 104 outside the irradiated portion, or (c) both.”) [The directing of the dispensing unit with respect to the radiation beam reads on “align”.  The dispensing of the material onto the irradiated portion of the workpiece (which is construed as zero distance) or onto a portion of the workpiece outside the irradiated portion (which is construed as a predetermined distance from the irradiated portion) or both reads on “at a position that is a known distance relative to the first change”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Legge teaches:
...a computer numerically controlled machine... Legge: Paragraph [0045] and FIG. 1 […a computer numerical control (CNC) 11…]
The motivation to combine Sukhman and Legge as describe in claim 41 is incorporated herein.
Regarding claim 44, this claim incorporates the rejection to claim 42. Sukhman further teaches: 
The computer-implemented method of claim 42, wherein the aligning of the computer numerically controlled machine includes aligning the first head and the second head such that the first change caused by the first head delivering the electromagnetic energy is aligned with the second change caused by the second head delivering the ink. Sukhman: Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along the arm 112 in a direction generally parallel with the first axis X. Further, as discussed previously, the arm 112 itself can move along the rails 114a and 114b in a direction generally parallel to the second axis Y. In this way, the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 ... before... with the dispensing unit 140 depositing the material onto the workpiece 104. The material dispensed from the dispensing unit 140 can be deposited (a) onto the irradiated portion of the workpiece 104, (b) onto a portion of the workpiece 104 outside the irradiated portion, or (c) both.”) [The positioning of the laser beam director with the dispensing unit in parallel so that they can be directed in a coordinated manner in X,Y coordinate reads on “aligning the first head and the second head”.   As a result, the dispensing unit irradiating after the radiation beam onto the same irradiated portion of the workpiece reads on “such that the first change caused by the first head delivering the electromagnetic energy is aligned with the second change caused by the second head delivering the ink”.]
Regarding claim 55, this claim incorporates the rejection to claim 41.  Sukhman further teaches:
The computer-implemented method of claim 41, further comprising:   
detecting, by the controller, the second head being coupled with the gantry of the ... machine; and in response to detecting the second head being coupled with the gantry, rendering the first head incapable of delivering the electromagnetic energy. Sukhman: Paragraph [0021] (“The arm 112 of the positioning assembly 110 also carries the dispensing unit 140... In other embodiments, the dispensing unit 140 can include other types of dispensing members 142 and/or reservoirs 144 to dispense other types of materials onto the workpiece 104.”) Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) Sukhman: Paragraph [0022] (“...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before... the dispensing unit 140 depositing the material onto the workpiece 104.”) [When the portion is already laser marked and then the dispensing unit on the gantry (which reads on “detecting, by the controller, the second head being coupled with the gantry”) is used for ink dispensing reads on “rendering the first head incapable of delivering the electromagnetic energy”.  The system controlling the dispensing unit subsequently after the laser printing reads on “in response to detecting the second head being coupled with the gantry”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Legge teaches:
...the computer numerically controlled machine... Legge: Paragraph [0045] and FIG. 1 (“…a workpiece 2 is larger than a work zone 3 of the machine tool…a computer numerical control (CNC) 11…control the movement and functioning of the machine tool …”) 
The motivation to combine Sukhman and Legge as describe in claim 41 is incorporated herein.
Regarding claim 57, this claim incorporates the rejection to claim 41.  Sukhman further teaches:  
The computer-implemented method of claim 41, further comprising: 
decoupling the first head from the computer numerically controlled machine prior to coupling the second head with the computer numerically controlled machine. Sukhman: Paragraphs [0022], [0024], [0025], and [0031] [As described in claim 41.] [After the radiation beam irradiating on the workpiece is completed reads on “the first head is decoupled” and then the dispensing unit being used for printing reads on “prior to coupling the second head”.] 

Claims 26, 40, 53, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Harnisch et al. (US Patent Publication No. 2009/0308851 A1) (“Harnisch”).
Regarding claim 26, this claim incorporates the rejection to claim 24. Although Sukhman implies that the laser head is not active or does not operate when the ink head is operating, Sukhman and Legge do not expressly teach, “the controller is configured to render the first head incapable of delivering the electromagnetic energy in response to detecting a removal of the one or more emitters”.  However, Harnisch teaches devices for laser machining include a machining head for directing laser light towards a workpiece.  Harnisch teaches:
The computer numerically controlled machine of claim 24, wherein the controller is configured to render the first head incapable of delivering the electromagnetic energy in response to detecting a removal of the one or more emitters. Harnisch: Paragraph [0060] (“An increased dynamics of the adjustment movements of laser cutting head 7 can be reached because the movements of laser cutting head 7 is decoupled ... consequently lead to impaired guiding of laser beam 21.”) [The decoupling of the laser cutting head to impair guiding of the laser beam reads on “removing one or more emitters generating the electromagnetic energy”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Harnisch before them, for rendering the first head incapable of delivering the electromagnetic energy in response to detecting a removal of the one or more emitters as taught in Harnisch.
One of ordinary skill in the art would have been motivated to do this modification to avoid vibration when using other components of the controlled machine and prevent impaired guiding of the laser beam. Harnisch Paragraph [0028] and Paragraph [0062]
Regarding claim 40, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the controller is configured to render the first head incapable of delivering the electromagnetic energy ... Sukhman: Paragraphs [0022], [0024], [0025], and [0031] [As described in claim 23.] [When the portion is already laser marked and then the dispensing unit is used for ink dispensing reads on “to render the first head incapable of delivering the electromagnetic energy”.]
Although Sukhman suggests that the laser head is not active or does not operate when the ink head is operating and Legge teaches the computer numerically controlled machine, Sukhman Legge do not expressly teach, “in response to detecting the first head being decoupled”.  However, Harnisch teaches devices for laser machining include a machining head for directing laser light towards a workpiece.  Harnisch teaches:
The computer numerically controlled machine of claim 23, wherein the controller is configured to render the first head incapable of delivering the electromagnetic energy in response to detecting the first head being decoupled from the computer numerically controlled machine. Harnisch: Paragraph [0060] (“An increased dynamics of the adjustment movements of laser cutting head 7 can be reached because the movements of laser cutting head 7 is decoupled ...”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Harnisch before them, for rendering the first head incapable of delivering the electromagnetic energy by at least decoupling the first head from the computer numerically controlled machine as taught in Harnisch.
One of ordinary skill in the art would have been motivated to do this modification to avoid vibration when using other components of the controlled machine and prevent impaired guiding of the laser beam. Harnisch Paragraph [0028] and Paragraph [0062] 
Regarding claim 53, this claim incorporates the rejection to claim 41.  Although Sukhman implies that the laser head is not active or does not operate when the ink head is operating, Sukhman and Legge do not expressly teach, “detecting, by the controller, a removal of one or more emitters generating the electromagnetic energy delivered by the first head; and in response to detecting the removal of the one or more emitters, rendering the first head incapable of delivering the electromagnetic energy”.  However, Harnisch teaches devices for laser Harnisch teaches:
The computer-implemented method of claim 41, further comprising: 
detecting, by the controller, a removal of one or more emitters generating the electromagnetic energy delivered by the first head; and in response to detecting the removal of the one or more emitters, rendering the first head incapable of delivering the electromagnetic energy.  Harnisch: Paragraph [0060] (“An increased dynamics of the adjustment movements of laser cutting head 7 can be reached because the movements of laser cutting head 7 is decoupled ... consequently lead to impaired guiding of laser beam 21.”) [The decoupling of the laser cutting head reads on “removing one or more emitters generating the electromagnetic energy”. The decoupling to impair guiding of the laser beam reads on “rendering the first head incapable of delivering the electromagnetic energy”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Harnisch before them, for detecting, by the controller, a removal of one or more emitters generating the electromagnetic energy delivered by the first head; and in response to detecting the removal of the one or more emitters, rendering the first head incapable of delivering the electromagnetic energy as taught in Harnisch.
One of ordinary skill in the art would have been motivated to do this modification to avoid vibration when using other components of the controlled machine and prevent impaired guiding of the laser beam. Harnisch Paragraph [0028] and Paragraph [0062]
Regarding claim 56, this claim incorporates the rejection to claim 41.  Sukhman further teaches:
The computer-implemented method of claim 41, detecting, by the controller, a decoupling of the first head from the gantry of the ... machine; and ... rendering the first head incapable of delivering the electromagnetic energy. Sukhman: Paragraphs [0022], [0024], [0025], and [0031] [As described in claim 41.] [After the radiation beam irradiating on the workpiece is completed reads on “a decoupling of the first head”. When the portion is already laser marked and then the dispensing unit is used for ink dispensing without the radiation unit operating reads on “rendering the first head incapable of delivering the electromagnetic energy”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Legge teaches:
...the computer numerically controlled machine... Legge: Paragraph [0045] and FIG. 1 (“…a workpiece 2 is larger than a work zone 3 of the machine tool…a computer numerical control (CNC) 11…control the movement and functioning of the machine tool …”) 
The motivation to combine Sukhman and Legge as describe in claim 41 is incorporated herein.
Although Sukhman suggests that the laser head is not active or does not operate when the ink head is operating and Legge teaches the computer numerically controlled machine, Sukhman and Legge do not expressly teach, “in response to detecting the first head being decoupled”.  However, Harnisch teaches devices for laser machining include a machining head for directing laser light towards a workpiece.  Harnisch teaches:
... in response to detecting the first head being decoupled... Harnisch: Paragraph [0060] (“An increased dynamics of the adjustment movements of laser cutting head 7 can be reached because the movements of laser cutting head 7 is decoupled ...”) 
Sukhman, Legge, and Harnisch before them, for detecting the first head being decoupled as taught in Harnisch.
One of ordinary skill in the art would have been motivated to do this modification to avoid vibration when using other components of the controlled machine and prevent impaired guiding of the laser beam. Harnisch Paragraph [0028] and Paragraph [0062]

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Hanft et al. (US Patent Publication No. 2008/0058734 A1) (“Hanft”).
Regarding claim 27, this claim incorporates the rejection to claim 24. Sukhman further teaches: 
The computer numerically controlled machine of claim 24, 
wherein the first head includes one or more optical elements configured to route the electromagnetic energy, and Sukhman: Paragraph [0019] (“The laser beam director 128 includes one or more additional optical elements 130 (two are shown as optical elements 130 c and 130 d) to direct the radiation beam 124 from radiation path 126 c along a radiation path 126 d toward a desired portion of the workpiece 104.”) 
Sukhman and Legge do not expressly teach, “the controller is configured to render the first head incapable of delivering the electromagnetic energy in response to detecting a removal of the one or more optical elements but not the one or more emitters”.  However, Hanft teaches an observation device for imaging the object and a laser scanning device by which the laser Hanft teaches:
wherein the controller is configured to render the first head incapable of delivering the electromagnetic energy in response to detecting a removal of the one or more optical elements but not the one or more emitters. Hanft: Paragraph [0022] (“To make this possible, the laser scan device has a decoupling lens in its optic path for light coming from the object during treatment, passing through the lens of the laser scan device, and there is a coupling lens in the optic path of the observation device that corresponds with the decoupling lens, so that during the treatment mode the lens of the laser scan device is used instead of the lens of the observation device that is used during the preparatory and evaluative modes.”) Hanft: Paragraph [0090] (“To avoid crosstalk during this mode of operation, respectively an undesirable mutual interaction of the imaging radiation paths 17.1, 17.2, there is another shutter 33 provided between the radiation splitters 25.1 and 25.2, that can be used to block the light, if needed.”) [The decoupling of the treatment mode lens of the laser when in preparatory and evaluation modes reads on “rendering the first head incapable of delivering the electromagnetic energy by at least removing one or more optical elements configured to route the electromagnetic energy”.  The laser is not disabled, only crosstalk is avoided between the laser scan device and the observation device, which reads on “but no one or more emitters generating the electromagnetic energy.”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Hanft before them, for the controller is configured to render the first head incapable of delivering the electromagnetic energy in response to detecting a removal of the one or more optical elements but not the one or more emitters as taught in Hanft.
Hanft Paragraph [0016]  The configuration of Hanft would allow Sukhman to use a separate lens during the two operating modes (as in the laser etching and ink printing of Sukhman) that are matched to the respective imaging lens, namely during the first operating mode, referred to below as preparatory and evaluative mode, an optical imaging system with large focal intercept for preferred stereoscopic imaging of a sector of the object that is at least as large as the sector to be treated and, on the other hand, for a second treatment mode, referred to below as treatment mode, an optical imaging system with small focal intercept, which can be brought close to the object without interference and is well suited for scanning the laser radiation as well as imaging the treated sector during the treatment. Hanft Paragraph [0022]  

Claims 30 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Costin et al. (US Patent Publication No. 2015/0030821 A1) (“Costin”).
Regarding claim 30, this claim incorporates the rejection to claim 29. Sukhman and Legge do not expressly teach, “wherein the controller adjusts the position of the first head and/or the second head by commanding one or more actuators to translate and/or rotate the first head and/or the second head”.  However, Costin teaches articles surface-marked by laser marking and ink-jet printing to provide high quality decorative products.  Costin teaches:
The computer numerically controlled machine of claim 29, wherein the controller adjusts the position of the first head and/or the second head by commanding one or more actuators to translate and/or rotate the first head and/or the second head. Costin: Paragraph [0032] (“In the course of laser marking, a laser beam causes a visually perceptible change to the article surface by causing removal, ablation, or etching of a coated or uncoated article surface. The visually perceptible change may be in the form of a recess of a depth that extends partly through the article or article coating, without cutting entirely through the article. (This is not to exempt the use of the laser for separate cutting operations as well.) The recess may be configured as a channel, groove or trench, cavity, or other depression.”) Costin: Paragraph [0035] (“An ink-jet printer, comprising one or more ink-jet print heads and an ink-jet printer controller, may ink-jet print the second graphic design element onto one or more portions of the surface of the article.”) Costin: Paragraph [0059] (“FIG. 7 is a schematic view of a system for marking a surface of an article according to an embodiment of the invention. As shown in FIG. 7, the embodied system according to one embodiment of the invention includes a workstation computer 702, a laser controller 704, a laser 706, a laser scanner 710, an ink-jet printer controller 712, and an ink-jet printer apparatus 714.”)  Costin: Paragraph [0093] (“Based on the type of material and the desired image, the EDPUT applied to the working surface 718 by the laser beam 708 a is adjusted to correspond with the image created by the ink-jet printing apparatus 714.”) Costin: Paragraph [0072] (“The working platform 716 can be adjusted vertically to adjust the distance from the lens 810 to the working surface 718. The laser beam 708 is directed by the mirrors 804, 808 to cause the directed laser beam 708a to be incident on the surface of the door 300.”) Costin: Paragraph [0074] (“The laser controller 704 subsequently controls movement of the galvanometers 802, 806 and the operating parameters of the laser 706 to laser mark the first graphic design element on the working surface 718 of the door 300, for example at the appropriate power and movement velocity for high throughput.”) [The laser reads on “a first head”, the ink-jet print head reads on “a second head”, and the system controlling the laser and the ink-jet print head using the laser controller and the ink-jet printer controller reads on “the controller adjusts the position of the first head”. The galvanometers reads on “one or more actuators”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Costin before them, for the controller to adjust the position of the first head and/or the second head by commanding one or more actuators to translate and/or rotate the first head and/or the second head as taught in Costin.
One of ordinary skill in the art would have been motivated to do this combination so that by orienting the laser-marked first graphic design element and the printed second graphic design element in a predetermined orientation or association relative to each other, a coordinated appearance of the final graphic design may be produced. Spatially, the predetermined orientation or association relative to design elements may involve their registration, superimposition or juxtaposition on the article surface using, for example, predetermined coordinates. Costin Paragraph [0025]    
Regarding claim 48, this claim incorporates the rejection to claim 42.  Sukhman and Legge do not expressly teach, “the computer numerically controlled machine is aligned based at least on one or more images of the first head, the second head, the first change, and/or the second change”.  However, Costin teaches articles surface-marked by laser marking and ink-jet printing to provide high quality decorative products.  Costin teaches:
The computer-implemented method of claim 42, wherein the computer numerically controlled machine is aligned based at least on one or more images of the first head, the second head, the first change, and/or the second change.  Costin: Paragraph [0051] (“The software program may utilize an algorithm to automatically select laser marking or ink-jet printing based on image recognition of the graphic design elements or through dimensional information stored in the computer readable media file.”) Costin: Paragraph [0054] (“From the gray-scale image, the raster-based program Technoblast® of Technolines LLC creates computer readable instructions for controlling the laser path and power for laser marking the “fill” features 608.”) Costin: Paragraph [0064] (“The laser controller 704 is capable of controlling the movement of the lightweight mirrors of the laser scanner 710 and simultaneously adjusting power to the laser 706 to direct laser beam output 708a along a path that marks the first graphic image element on the door 300.”) [The control of the laser beam output to mark the first image element reads on “aligned based at least on one or more images of ... the first change...”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Costin before them, for the computer numerically controlled machine to be aligned based at least on one or more images of the first head, the second head, the first change, and/or the second change as taught in Costin.
One of ordinary skill in the art would have been motivated to do this combination so that by orienting the laser-marked first graphic design element and the printed second graphic design element in a predetermined orientation or association relative to each other, a coordinated appearance of the final graphic design may be produced. Spatially, the predetermined orientation or association relative to design elements may involve their registration, superimposition or juxtaposition on the article surface using, for example, predetermined coordinates. Costin Paragraph [0025]    

Claims 31, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Yamaguchi et al. (US Patent Publication No. 2005/0142701 A1) (“Yamaguchi”).
Regarding claim 31, this claim incorporates the rejection to claim 23.  Sukhman and Legge do not expressly teach, “generate, based at least on a thickness of the material measured at one or more locations on the material, a height map”. However, Yamaguchi teaches that an energy density of laser beam irradiation to be applied on a silicon film formed on a substrate is controlled in accordance with the film thickness of the silicon film whenever the film thickness of the silicon film is measured.  Yamaguchi teaches:
The computer numerically controlled machine of claim 23, wherein the controller is further configured to generate, based at least on a thickness of the material measured at one or more locations on the material, a height map. Yamaguchi: Paragraph [0062] (“FIG. 7 is a graph showing arrangement of crystal grain size measurement points set on the substrate depicted in FIG. 4. In FIG. 7, the reference symbols A1, B1 to B4 and C1 to C20 designate crystal grain size measurement points respectively. The point A1 is disposed in a region of amorphous silicon large in film thickness. The points B1 to B4 are disposed in a region of amorphous silicon small in film thickness. The points C1 to C20 are disposed in a region of amorphous silicon intermediate in film thickness. In this embodiment, the grain size is measured at each of crystal grain size measurement points disposed in places expressing the feature of the film thickness distribution instead of image recognition in the first embodiment so that feedback control for the energy density of laser beam irradiation can be performed.”) [See also paragraph [0065] describing the plotting of the measurement points. The various thickness measurement points on the substrate obtained or plotted read on “generating...a height map”.]  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Yamaguchi before them, for generating, based at least on a thickness of the material measured at one or more locations on the material, a height map as taught in Yamaguchi.
One of ordinary skill in the art would have been motivated to do this modification to control the movement of the laser beam and the energy density of laser beam irradiation to be remarkably effective in improving mobility and reducing in-plane variation in mobility. Yamaguchi Paragraph [0125]
Regarding claim 32, this claim incorporates the rejection to claim 31. Sukhman and Legge do not expressly teach, “a motion plan is based at least on the height map, wherein the motion plan indicates the position of the first head and/or the second head, and wherein the motion plan is generated by the controller and/or a remote computer coupled with the computer numerically controlled machine”.  However, Yamaguchi teaches: 
The computer numerically controlled machine of claim 31, wherein a motion plan is based at least on the height map, wherein the motion plan indicates the position of the first head and/or the second head, and wherein the motion plan is generated by the controller and/or a remote computer coupled with the computer numerically controlled machine.  Yamaguchi: Paragraph [0062] [As described in claim 31.] Yamaguchi: Paragraph [0052] (“When the laser beam 11 is moved in the widthwise direction on one half area and another half area of the substrate 7, the polysilicon film region 72 can be generated on the whole surface of the substrate 7.”) Yamaguchi: Paragraph [0115] (“... the energy density of laser beam Yamaguchi: Paragraph [0122] (“...the energy density of laser beam irradiation is controlled in accordance with change in film thickness in each substrate surface and the film thickness distribution in the substrate surface.”) Yamaguchi: Paragraph [0053] and FIG. 1 (“The result of the measurement of the crystal grain size distribution and the result of the measurement in the film thickness measuring portion 9 are input to the control computer 8...”) [At least the film thickness measuring portion 9 and the control computer 8 read on “the computer numerically controlled machine”.  The laser irradiation being controlled at the various measurement points of the substrate surface reads on “a motion plan is based at least on the height map, wherein the motion plan indicates the position of the first head...”. The movement of the laser based on the control of the laser beam along the distribution of the substrate and the laser irradiation being controlled at the various measurement points of the substrate surface reads on “...the position of the first head...”.]
The motivation to combine Sukhman, Legge, and Yamaguchi, which teach the features of the present claim, as submitted in claim 31, is incorporated herein.
Regarding claim 33, this claim incorporates the rejection to claim 31. Sukhman and Legge do not expressly teach, “the thickness of the material is determined by one or more of contrast detection, phase detection, stereoscopy, interferometry, time of flight measurement, and a characteristic of a spot formed by a light beam intersecting a surface of the material”.  However, Yamaguchi teaches: 
The computer numerically controlled machine of claim 31, wherein the thickness of the material is determined by one or more of contrast detection, phase detection, stereoscopy, interferometry, time of flight measurement, and a characteristic of a spot formed by a light beam intersecting a surface of the material. Yamaguchi: Paragraph [0055] (“In FIG. 5A in which the energy density of laser beam irradiation is high, the central portion of the substrate having a large film thickness is large in grain size whereas the peripheral portion of the substrate having a small film thickness is small in grain size. In FIG. 5B, both the central portion and the peripheral portion of the substrate are large in grain size. In FIG. 5C, the peripheral portion of the substrate is large in grain size whereas the central portion of the substrate is small in grain size.”) Yamaguchi: Paragraph [0056] (“Generally, this phenomenon occurs because the energy density required for crystallization increases as the film thickness increases.”) [The thickness determined using the energy density of the laser beam reads on “contrast detection...and a characteristic of a spot formed by a light beam intersecting a surface of the material”.]
The motivation to combine Sukhman, Legge, and Yamaguchi, which teach the features of the present claim, as submitted in claim 31, is incorporated herein.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Lawrence (US Patent Publication No. 2009/0120914 A1) (“Lawrence”).
Regarding claim 37, this claim incorporates the rejection to claim 23. Sukhman and Legge do not expressly teach, “the first head is interchangeable with at least a third head”.  Lawrence teaches a system and method for controlling a power level of a laser apparatus.  Lawrence teaches:
The computer numerically controlled machine of claim 23, wherein the first head is interchangeable with at least a third head.  Lawrence: Paragraph [0007] (“During the laser 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Lawrence before them, for the first head to be interchangeable with at least a third head as taught in Lawrence.
One of ordinary skill in the art would have been motivated to do this modification to reduce an amount of switching time between heads based on the energy level or intensity required for a particular material, which provides for an energy and time efficient system. Lawrence Abstract and Paragraph [0027]

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge in view of Lawrence, and further in view of Buller et al. (US Patent Publication No. 2017/0341183 A1) (Buller”).
Regarding claim 28, this claim incorporates the rejection to claim 37. Sukhman, Legge, and Lawrence do not expressly teach, “the third head instead comprises a 3-D printer head, a knife head, a marking device including a pen or a pencil, and/or a holder for the marking device”.  However, Buller teaches a computer control system coupled to one or more detectors and signal processing units to adjust the generation of a three-dimensional object that is formed by the three-dimensional printing.  Buller teaches:
The computer numerically controlled machine of claim 37, wherein the third head instead comprises a 3-D printer head, a knife head, a marking device including a pen or a pencil, and/or a holder for the marking device. Buller: Paragraph [0115] (“3D printing methodologies can comprise extrusion, wire, granular, laminated, light polymerization, or power bed and inkjet head 3D printing.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, Lawrence, and Buller before them, for the third head instead to comprise a 3-D printer head, a knife head, a marking device including a pen or a pencil, and/or a holder for the marking device as taught in Buller.
One of ordinary skill in the art would have been motivated to do this modification to include a 3D printer head to be able to perform 3D modeling, granular 3D printing, power bed 3D printing, light polymerized 3D printing, and wire 3D printing. Buller Paragraph [0115]    

Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Ogasawara et al. (US Patent Publication No. 2015/0158311) (“Ogasawara”).
Regarding claim 43, this claim incorporates the rejection to claim 42.  Sukhman and Legge do not expressly teach that the alignment performed therein includes “determining a respective location of the first head and the second head, and wherein a motion plan for the computer numerically controlled machine is generated to compensate for an offset between the respective location of the first head and the second head”.  However, Ogasawara teaches a Ogasawara teaches:
The computer-implemented method of claim 42, wherein the aligning of the computer numerically controlled machine includes 
determining a respective location of the first head and the second head, and Ogasawara: Paragraph [0193] (“An inkjet recording apparatus 12 according to a fifth exemplary embodiment is different from the inkjet recording apparatus 12 according to the first to third exemplary embodiments in that the timing of applying laser light to an image is controlled by varying the ink droplets ejecting position of the head array 30 with respect to a common laser light illumination position.”) [The laser illumination position reads on “the first head” and the ink droplets ejecting position reads on “the second head”.]
wherein a motion plan for the computer numerically controlled machine is generated to compensate for an offset between the respective location of the first head and the second head. Ogasawara: Paragraph [0260] (“a situation may occur that laser light of a predetermined emission amount is not applied to an ink droplet ejected from each nozzle N if a positional deviation occurs in the width direction between the nozzles N and the laser light emitting elements V due to an error of the attachment positions of the head array 30 and the laser drying unit 56, vibration, or the like.”) Ogasawara: Paragraph [0263] (“In view of the above, an eighth exemplary embodiment provides an inkjet recording apparatus 12 in which positional deviations in the width direction between the nozzles N of the head array 30 and the laser light emitting elements V of the laser drying unit 56 are compensated for by forming a laser light illumination trace on a sheet P utilizing the above-described characteristic that the optical [The positional deviation reads on “an offset”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Ogasawara before them, to include in the system of Sukhman, a determination of the respective location of the first head and the second head, and wherein a motion plan for the computer numerically controlled machine is generated to compensate for an offset between the respective location of the first head and the second head as taught in Ogasawara.
One of ordinary skill in the art would have been motivated to do this modification such that a density of an image densities of an image to be formed on a sheet is controlled on the basis of at least one of attributes that influence the image quality of the image, an arrangement and operation statuses of various devices included in the image forming unit, and image type and densities. Ogasawara Paragraph [0093]

Claims 45, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge and further in view of Zheng et al. (US Patent Publication No. 2006/0043615 A1) (“Zheng”).
Regarding claim 45, this claim incorporates the rejection to claim 42. Sukhman and Legge do not expressly teach that the alignment performed therein is “based on at least on one or more fiducial marks”.  However, Zheng teaches methods and systems of enhancing stepper alignment signals and metrology alignment target signals. Zheng teaches:
The computer-implemented method of claim 42, wherein the computer numerically controlled machine is aligned based at least on one or more fiducial marks. Zheng: 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Zheng before them, to include in the adjustment of Costin, fiducial marks as taught in Zheng.
One of ordinary skill in the art would have been motivated to do this modification such that the laser head of Costin is adjusted to the proper position. Zheng Paragraph [0006]
Regarding claim 46, this claim incorporates the rejection to claim 45. Sukhman and Legge do not expressly teach that the “one or more fiducial marks comprises the first change and/or the second change”.  However, Zheng teaches: 
The computer-implemented method of claim 45, wherein the one or more fiducial marks comprises the first change and/or the second change. Zheng: Paragraph [0021] (“In many stepper systems, a laser is used to illuminate mask alignment fiducial mark 100, while the reflected light is sensed and utilized to align subsequent masks to the layer 101. For example, the stepper alignment system senses a phase delta between reflected waves 140r and 150r. In general, the phase difference between light reflected from a "higher" row and light reflected from a "lower" row corresponds to the strength of an alignment signal. In most cases a stronger alignment signal enables more exacting alignment of subsequent masks to previous structures.”)
The motivation to combine Sukhman, Legge and Zheng
Regarding claim 47, this claim incorporates the rejection to claim 45. Sukhman and Legge do not expressly teach, “the one or more fiducial marks are disposed on the first head and/or the second head”.  However, Zheng teaches: 
The computer-implemented method of claim 45, wherein the one or more fiducial marks are disposed on the first head and/or the second head. Zheng: Paragraph [0018] (“Mask alignment fiducial mark 100 is typically constructed in a layer of a photolithographic construction, e.g., layer 101 of a magnetic read/write head.”)
The motivation to combine Sukhman, Legge, and Zheng, which teach the features of the present claim, as submitted in claim 45, is incorporated herein.

Claims 50, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge, in view of Costin, and further in view of Yamaguchi et al. (US Patent Publication No. 2005/0142701 A1) (“Yamaguchi”).
Regarding claim 50, this claim incorporates the rejection to claim 41. Sukhman and Legge do not expressly teach, “generating, based at least on a thickness of the material measured at one or more locations on the material, a height map; generating, based at least on the height map, a motion plan indicating a position of the first head and/or the second head relative to a surface of the material; and executing the motion plan including by adjusting, based at least on the motion plan, the position of the first head and/or the second head relative to the surface of the material”.  However, Costin teaches:
The computer-implemented method of claim 41, further comprising:   
...
generating, ... a motion plan indicating a position of the first head and/or the second head relative to a surface of the material; and... Costin: Paragraph [0053] (“The software may also allow the user to select different colors which control the depth of the laser etching in specific areas.”) Costin: Paragraph [0073] (“The directed laser beam 708 a is typically directed along a path generally perpendicular to the laser-markable working surface 718, but different graphics can be achieved by adjusting the angle between the directed laser beam 708 a and the laser-markable working surface 718, for example, from about 45° to about 135° relative to the working surface 718. Relative movement between the directed laser beam 708a incident on the laser-markable working surface 718 causes a graphic such as channel 12 to be laser marked on the laser-markable working surface 718. As referred to herein, relative movement may involve movement of the directed laser beam 708 a (e.g., using the mirror system) as the door 300 remains stationary, movement of the door structure 300 while laser directed laser beam 708 a remains stationary, or a combination of simultaneous movement of the directed laser beam 708 a and the door 300 in different directions and/or at different speeds.”) Costin: Paragraph [0074] (“The laser controller 704 subsequently controls movement of the galvanometers 802, 806 and the operating parameters of the laser 706 to laser mark the first graphic design element on the working surface 718 of the door 300, for example at the appropriate power and movement velocity for high throughput.”) [The control and adjustment of the relative movement and angles of path of the laser beam with respect to the working surface reads on “generating...a motion plan indicating a position of the first head...relative to a surface of the material”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Costin before them, to generate a motion plan indicating a position of the first head and/or the second head relative to a surface of the material as taught in Costin.
One of ordinary skill in the art would have been motivated to do this combination so that by orienting the laser-marked first graphic design element and the printed second graphic design element in a predetermined orientation or association relative to each other, a coordinated appearance of the final graphic design may be produced. Spatially, the predetermined orientation or association relative to design elements may involve their registration, superimposition or juxtaposition on the article surface using, for example, predetermined coordinates. Costin Paragraph [0025]    
Sukhman, Legge, and Costin do not expressly teach “generating, based at least on a thickness of the material measured at one or more locations on the material, a height map;” that the motion plan is “based at least on the height map”, and “executing the motion plan including by adjusting, based at least on the motion plan, the position of the first head and/or the second head relative to the surface of the material”.  However, Yamaguchi teaches that an energy density of laser beam irradiation to be applied on a silicon film formed on a substrate is controlled in accordance with the film thickness of the silicon film whenever the film thickness of the silicon film is measured.  Yamaguchi teaches:
generating, based at least on a thickness of the material measured at one or more locations on the material, a height map; Yamaguchi: Paragraph [0062] (“FIG. 7 is a graph showing arrangement of crystal grain size measurement points set on the substrate depicted in FIG. 4. In FIG. 7, the reference symbols A1, B1 to B4 and C1 to C20 designate crystal grain size measurement points respectively. The point A1 is disposed in a region of amorphous silicon large in film thickness. The points B1 to B4 are disposed in a region of amorphous silicon small [See also paragraph [0065] describing the plotting of the measurement points. The various thickness measurement points on the substrate obtained or plotted read on “generating...a height map”.]  
generating, based at least on the height map, a motion plan indicating a position of the first head and/or the second head relative to a surface of the material; and Yamaguchi: Paragraph [0062] [As described above.] Yamaguchi: Paragraph [0052] (“When the laser beam 11 is moved in the widthwise direction on one half area and another half area of the substrate 7, the polysilicon film region 72 can be generated on the whole surface of the substrate 7.”) Yamaguchi: Paragraph [0115] (“... the energy density of laser beam irradiation is changed in accordance with change in average film thickness in each substrate surface.”) Yamaguchi: Paragraph [0122] (“...the energy density of laser beam irradiation is controlled in accordance with change in film thickness in each substrate surface and the film thickness distribution in the substrate surface.”) [The laser irradiation being controlled at the various measurement points of the substrate surface reads on “generating...a motion plan indicating a position of the first head...”.]
executing the motion plan including by adjusting, based at least on the motion plan, the position of the first head and/or the second head relative to the surface of the material. Yamaguchi: Paragraph [0062], Paragraph [0052], Paragraph [0115], and Paragraph [0122] [As described above.] [The movement of the laser based on the control of the laser beam along the distribution of the substrate and the laser irradiation being controlled at the various measurement points of the substrate surface reads on “executing the motion plan ...adjusting...the position of the first head...”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, Costin, and Yamaguchi before them, for generating, based at least on a thickness of the material measured at one or more locations on the material, a height map; that the motion plan of Costin is based at least on the height map, generating, based at least on the height map, a motion plan indicating a position of the first head of Costin relative to a surface of the material; and executing the motion plan including by adjusting, based at least on the motion plan, the position of the first head of Costin relative to the surface of the material as taught in Yamaguchi.
One of ordinary skill in the art would have been motivated to do this modification to control the movement of the laser beam and the energy density of laser beam irradiation to be remarkably effective in improving mobility and reducing in-plane variation in mobility. Yamaguchi Paragraph [0125]
Regarding claim 51, this claim incorporates the rejection to claim 50.  Sukhman, Legge, and Costin do not expressly teach, “wherein the motion plan is generated at the computer numerically controlled machine and/or at a remote computer coupled with the computer numerically controlled machine”.  However, Yamaguchi teaches:
The computer-implemented method of claim 50, wherein the motion plan is generated at the computer numerically controlled machine and/or at a remote computer coupled with the computer numerically controlled machine. Yamaguchi: Paragraph [0053] and FIG. 1 (“The result of the measurement of the crystal grain size distribution and the result of [At least the film thickness measuring portion 9 and the control computer 8 read on “the computer numerically controlled machine”.]
The motivation to combine Sukhman, Legge, Costin, and Yamaguchi, which teach the features of the present claim, as submitted in claim 45, is incorporated herein.
Regarding claim 52, this claim incorporates the rejection to claim 50.  Sukhman and Legge do not expressly teach, “wherein the position of the first head and/or the second head is adjusted by at least commanding one or more actuators to translate and/or rotate the first head and/or the second head”.  However, Costin teaches:
The computer-implemented method of claim 50, wherein the position of the first head and/or the second head is adjusted by at least commanding one or more actuators to translate and/or rotate the first head and/or the second head. Costin: Paragraph [0074] (“The laser controller 704 subsequently controls movement of the galvanometers 802, 806 and the operating parameters of the laser 706 to laser mark the first graphic design element on the working surface 718 of the door 300, for example at the appropriate power and movement velocity for high throughput.”) [The galvanometers reads on “one or more actuators”.]
The motivation to combine Sukhman, Legge and Costin, which teach the features of the present claim, as submitted in claim 50, is incorporated herein.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Legge, in view of Costin, in view of Hanft, and further in view of Antol et al. (US Patent No. 200555/014222701 A1) (“Antol”).
Regarding claim 54, this claim incorporates the rejection to claim 41.  Sukhman and Legge do not expressly teach, “detecting, by the controller, a removal of one or more optical elements configured to route the electromagnetic energy but not one or more emitters generating the electromagnetic energy; and in response to detecting the removal of the one or more optical elements, rendering the first head incapable of delivering the electromagnetic energy”.  However, Hanft teaches an observation device for imaging the object and a laser scanning device by which the laser radiation is passed over a predetermined sector of the object for scanning said sector.  Hanft teaches:
The computer-implemented method of claim 41, further comprising: 
detecting, by the controller, a removal of one or more optical elements configured to route the electromagnetic energy but not one or more emitters generating the electromagnetic energy; and... Hanft: Paragraph [0026] (“To make this possible, the laser scan device has a decoupling lens in its optic path for light coming from the object during treatment, passing through the lens of the laser scan device, and there is a coupling lens in the optic path of the observation device that corresponds with the decoupling lens, so that during the treatment mode the lens of the laser scan device is used instead of the lens of the observation device that is used during the preparatory and evaluative modes.”) Hanft: Paragraph [0085] (“For decoupling the light to be transmitted from the laser scan device 15, it is equipped with a decoupling device 23 that can be fashioned as a radiation splitter.”) Hanft: Paragraph [0090] (“To avoid crosstalk during this mode of operation, respectively an undesirable mutual interaction of the imaging radiation paths 17.1, 17.2, there is another shutter 33 provided between the radiation splitters 25.1 and 25.2, that can be used to block the light, if needed.”) [The decoupling of the treatment mode lens of the laser when in preparatory and evaluation modes reads on “detecting, by the controller, a removal of one or more optical elements configured to route the electromagnetic energy but not one or more emitters generating the electromagnetic energy”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, and Hanft before them, for detecting, by the controller, a removal of one or more optical elements configured to route the electromagnetic energy but not one or more emitters generating the electromagnetic energy as taught in Hanft.
One of ordinary skill in the art would have been motivated to do this modification for a sector to be treated to be imaged in a way that is ergonomically improved for observation during the preparatory, the evaluative as well as during the treatment mode. Hanft Paragraph [0016]  The configuration of Hanft would allow Sukhman to use a separate lens during the two operating modes (as in the laser etching and ink printing of Sukhman) that are matched to the respective imaging lens, namely during the first operating mode, referred to below as preparatory and evaluative mode, an optical imaging system with large focal intercept for preferred stereoscopic imaging of a sector of the object that is at least as large as the sector to be treated and, on the other hand, for a second treatment mode, referred to below as treatment mode, an optical imaging system with small focal intercept, which can be brought close to the object without interference and is well suited for scanning the laser radiation as well as imaging the treated sector during the treatment. Hanft Paragraph [0022]  The decoupling of the lens would allow visual observation of the object. Hanft Paragraph [0035]
Sukhman, Legge, and Hanft do not expressly teach, “in response to detecting the removal of the one or more optical elements, rendering the first head incapable of delivering the Antol teaches a laser lens and light assembly for laser machining a work piece.  Antol teaches:
in response to detecting the removal of the one or more optical elements, rendering the first head incapable of delivering the electromagnetic energy. Antol: Column 5, lines 6-13 (“The mounting includes a cylindrical base for
defining a path along which the laser beam emitted by the laser source is directed onto the work piece, and a mounting member for mounting the laser lens with respect to the cylindrical base and adapted to be removably mounted on the cylindrical base in a manner whereby the lens is disposed to a certain position with respect to the cylindrical base.”) Antol: Column 16, lines 22-27 (“Thus, there has been shown a lens assembly for a laser machining apparatus that permits rapid removal of the laser lens for cleaning and remounting of the laser lens in a precise position with respect to the laser source and the work piece to be machined”) [The removal of the laser lens from the lens assembly reads on “detecting the removal of the one or more optical elements”.  Prior to the laser lens being remounted so that the work piece can be machined reads on “rendering the first head incapable of delivering the electromagnetic energy”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Legge, Hanft, and Antol before them, for in response to detecting the removal of the one or more optical elements, rendering the first head incapable of delivering the electromagnetic energy as taught in Antol.
One of ordinary skill in the art would have been motivated to do this modification for so that the welding debris thrown off in the process of welding the work piece may be readily Antol Column 16, lines 27-33.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view in view of Costin.
Regarding independent claim 58, Sukhman teaches:
...
operating, by a controller, a first head of a ... machine to deliver, to a material on a material bed within an interior space of the ... machine, an electromagnetic energy sufficient to cause a first change in the material, Sukhman: Paragraph [0015] and FIG. 1 (“The system 100 also includes (a) a laser assembly 120 configured to direct a radiation beam toward the workpiece 104 to irradiate or otherwise affect (e.g., engrave, cut, etch, etc.) at least a portion of the workpiece 104, and (b) a dispensing unit 140 (shown schematically in broken lines) configured to discharge a material (not shown) toward the workpiece support 102 and onto at least a portion of the workpiece 104.”) Sukhman: Paragraph [0017] (“The laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) [The system using the single processing unit to automatically control the dispensing unit and the laser assembly reads on “a controller”. The laser beam director 128 reads on “a first head ... to deliver an electromagnetic energy”. As shown in FIG. 1, the laser beam director 128 within the system 100 reads on “within an interior space of the ... machine”.]
the first head being coupled with a gantry positioned within the interior space over the material bed, Sukhman: Paragraph [0016] (“In the illustrated embodiment, the positioning assembly 110 includes a gantry having a movable arm 112 carried by two generally parallel, stationary rails or guides 114 (shown as a first rail 114 a and a second rail 114 b).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) [As shown in FIG. 1, the gantry is in the interior of the housing 150 over the workpiece support 102, which reads on “a gantry positioned within the interior space over the material bed”. The laser beam director 128 on the arm 112 of the gantry reads on “the first head being coupled with a gantry”.]
the interior space being defined by a housing of the ... machine, Sukhman: Paragraph [0023] and FIG. 1 (“In the illustrated embodiment, the system 100 is contained within a housing 150 (shown in broken lines). The housing 150 can be any type of suitable enclosure for holding the various components of the system 100 described previously.”)
the gantry further configured to receive a second head configured to deliver an ink to the material on the material bed; and Sukhman: Paragraph [0021] (“The arm 112 of the positioning assembly 110 also carries the dispensing unit 140... In other embodiments, the dispensing unit 140 can include other types of dispensing members 142 and/or reservoirs 144 to [As shown in FIG. 1, the dispensing unit 140 on the arm 112 of the gantry reads on “a second head configured to deliver an ink”.]
operating, by the controller, the second head of the ... machine to cause a second change in the material, the second head causing the second change by at least delivering the ink to the material, and the second head configured to deliver the ink while the controller renders the first head incapable of delivering the electromagnetic energy. Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) Sukhman: Paragraph [0022] (“...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before... the dispensing unit 140 depositing the material onto the workpiece 104.”) [The directing of dispensing unit after or sequentially after the laser beam director 128 to deposit the material onto the workpiece 104 reads on “operating...the second head ...to cause a second change in the material”.  The dispensing unit 140 modifying the workpiece after the laser beam director 128 is construed as the laser beam director 128 not irradiating while the dispensing unit 140 is modifying (dispensing or “delivering ink” to) the workpiece, which reads on the “the second head configured to deliver the ink while the controller renders the first head incapable of delivering the electromagnetic energy”.]
Sukhman does not expressly teach “a non-transitory computer readable medium storing instructions, which when executed by at least one data processor” and that the laser-based material processing system 100 is “a computer numerically controlled machine”.  However, Costin teaches articles surface-marked by laser marking and ink-jet printing to provide high quality decorative products.  Costin teaches:
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: Costin: Paragraph [0050] (“The method of FIG. 6 illustrates one method of using exemplary software for creating a graphic design and converting the graphic design into computer readable media for a laser marker and an ink-jet printer.”)
...a computer numerically controlled machine... Costin: Paragraph [0083] (“FIG. 9 is a schematic view of an ink-jet printing apparatus 714 of the system of FIG. 7 according to an embodiment of the invention.”) Costin: Paragraph [0093] (“Based on the type of material and the desired image, the EDPUT applied to the working surface 718 by the laser beam 708 a is adjusted to correspond with the image created by the ink-jet printing apparatus 714.”) [The ink jet printing apparatus (FIG. 9) including the laser and the laser controller (FIG. 7) reads on “an interior space of the computer numerically controlled machine”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman and Costin before them, to include a non-transitory computer readable medium storing instructions, which when executed by at least one data processor as taught in Costin and to include in the laser-based material processing system 100 of Sukhman, a computer numerically controller as taught in Costin.
Costin Paragraph [0049]   
It is noted that any citations to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2012/0026249 A1 to Kihira et al. is directed to an ink applying unit that applies an ink drop for thin-film formation to a predetermined area on a surface of the substrate, at least one laser light source for heating the ink drop thereby forming a thin film, and a laser-light irradiating unit that irradiates, with a laser light from the laser light source, a first spot positioned on a back side of the predetermined area of the substrate to which the ink drop has been applied.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117